Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	Claims 1-20 are pending.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/30/2020 and 05/11/2021  are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 © or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.qov/patents/process/file/efs/Quidance/eTD-info-l.isp.
5.	Claims 1-2 and 5-6  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,of U.S. Patent No. (10,904,070 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of instant application 17/138,663 claims 1-2 and 5-6 correspond to elements of claim 1 of the U.S. Patent No.(10,9040,70 B2).  The above claim of the present application  would have obvious over claim 1 of U.S. Patent No. (10,904, 070 B2) because each  element of the claims of the present application is anticipate by claim 1 of anticipated by claims 1 of U.S. Patent No. (10,9040,70 B2).  

17/138,663
U.S. Patent No. (10,904,070 B2)
1. A method comprising:

receiving a request to restore a previous interface state associated with a network event, the previous interface state comprising a dynamic troubleshooting path implemented at an interface during a troubleshooting of the network event, 

the dynamic troubleshooting path comprising a last display page presented by the interface during the troubleshooting of the network event, a user navigation prior to the last display page, and a manipulation setting corresponding to one or more selectable display objects associated with a network; 

   retrieving the previous interface state from storage;
    implementing the dynamic troubleshooting path based on the previous interface state retrieved from storage; and
    restoring the previous interface state based on the implementing of the dynamic troubleshooting path.

2. The method of claim 1, wherein implementing the dynamic troubleshooting path and restoring the previous interface state comprises: applying the manipulation setting to the one or more selectable display objects; executing the user navigation prior to the last display page; and presenting the last display page

5. The method of claim 1, further comprising: monitoring status information for a plurality of nodes in the network;
   identifying the network event based on the status information of one or more nodes of the plurality of nodes; and  
   providing, via the interface, an initial display page, one or more additional display pages, the one or more selectable display objects, and a representation of the network event, wherein the one or more selectable display objects are associated with the one or more nodes of the plurality of nodes.

6. The method of claim 1, further comprising: providing, via the interface, an indication of a different network event having a higher resolution priority relative to the network event; interrupting one or more troubleshooting actions performed via the interface before a completion of the troubleshooting of the network event, the one or more troubleshooting actions being associated with the troubleshooting of the network event; and resetting the interface to present an initial display page based on the different network event.
1. A method for troubleshooting network events, the method comprising: 

    monitoring status information for a plurality of nodes in a datacenter network; 
   identifying a first network event for a time period based on the status information of at least a portion of the plurality of nodes;
    providing an interface that includes an initial display page, one or more additional display pages, one or more selectable display objects associated with the plurality of nodes, and a representation of the first network event; 
storing a restorable interface state comprising a dynamic troubleshooting path for the first network event,
 the dynamic troubleshooting path comprising a last-current display page, a user navigation between display pages prior to the last-current display page and a manipulation setting generated prior to the last-current display page and corresponding to the one or more selectable display objects;

providing, by the interface, an indication of a second network event associated with higher resolution priority relative to the first network event; resetting the interface to present the initial display page based on the second network event; and 

restoring the restorable interface state comprising the dynamic troubleshooting path for the first network event to cause the interface to apply the manipulation setting for the one or more selectable display objects, execute the user navigation between the display pages and present the last-current display page.


Claims 8-9 10-11, 14-15 and 17-20  of the instant application are anticipated by claims 
7,10,12, 16, 17 and 18 of the patent application respectively.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-2, 4, 10-11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al. (US 20170371750 A1) hereinafter referred as Horowitz in view of Cabezas et al  (US 20040199828 A1) hereinafter referred as  Cabezas.
Regarding claim 1, Horowitz discloses a method comprising:
receiving a request to restore a previous interface state associated with a network event ([abstract], para. [0073] the database system includes at least one processor configured to receive a restore request to restore a portion of a dataset to a previous state…or the system receives a full restore request to completely restore the data in the dataset to a previous state. The full restore request may be received from, for example, a database user. The full restore request may comprise an indication of the previous state to which the data in the dataset should be restored. [0055] when one or more nodes within a replica set 300 fail, other nodes may change roles to address the failure), 
the previous interface state comprising a path implemented at an interface during  the network event (para. [0029] information regarding previous states of data in the dataset may be stored in a plurality of snapshots. Each of the snapshots may be indicative of a state of the data in the dataset at a previous point in time. These snapshots may be queried to obtain a subset of the data in the dataset at a previous point in time. The results of such queries (e.g., a subset of the data in the dataset at a previous point in time) may be directly employed to restore a portion of the data dataset. [0083] the cluster screen 1200 further includes a menu 1206 that permits the user to navigate to other screens including: a cluster screen (e.g., the cluster screen 1200), an alert screen, a backup screen, a user screen, a settings screen, a documentation screen, and a support screen. The system may transition from the cluster screen 1200 to a backup screen 1300 shown in FIG. 13 responsive to selection of the backup element in the menu 1206. the cluster screen 1200 further includes a menu 1206 that permits the user to navigate to other screens including: a cluster screen (e.g., the cluster screen 1200), an alert screen, a backup screen, a user screen, a settings screen, a documentation screen, and a support screen. The system may transition from the cluster screen 1200 to a backup screen 1300 shown in FIG. 13 responsive to selection of the backup element in the menu 1206),
 	 the  path comprising a last display page presented by the interface during the network event (para.[0034] the interface component 114 may also receive the restore request 106 that may be executed by the restore engine 102. The restore request 106 may be, for example, a full restore request to restore all of the data in the dataset 109 to a previous state or a partial restore request to restore a portion of the data in the dataset 109 to a previous state. The interface component 114 may provide a user interface through a web-portal that allows a database user to initiate a snapshot query 104, initial a restore request 106, and/or view query results 110. The interface component 114 provides data to one or more database users.  [0078] the system may identify the one or more snapshots to query based on the contents of the partial restore request. In instances where the partial restore request includes an indication of one or more snapshots to search, the system may identify the one or more snapshots to query consistent with the one or more snapshots identified in the partial restore request. In instances where the partial restore request includes an indication of a previous time to which the data should be restored, the system may identify one or more snapshots that contain data at the previous time. For example, the partial restore request may indicate that the data should be restored to a previous state that occurred 5 days ago and the system may identify a snapshot that was captured on the same day (e.g., 5 days ago). 
 a user navigation prior to the last display page, and a manipulation setting corresponding to one or more selectable display objects associated with a network storage (para.[0073, [0083]  users interact with the database system (e.g., initial a snapshot query, initiate a restore request, and/or view snapshot query results)…Information regarding a state of the clusters associated with the users may be presented in a cluster information region 1204 (e.g., cluster size, cluster type, cluster operations, and cluster connections)….The cluster screen 1200 further includes a menu 1206 that permits the user to navigate to other screens including: a cluster screen (e.g., the cluster screen 1200), an alert screen, a backup screen, a user screen, a settings screen, a documentation screen, and a support screen. The system may transition from the cluster screen 1200 to a backup screen 1300 shown in FIG. 13 responsive to selection of the backup element in the menu 1206. As shown, the backup screen 1300 comprises the menu 1206 and a table illustrating the clusters associated with each user in a separate row. In each row, the table may comprise information about the respective cluster and an options button 1302 that, upon selection, opens a pop-up box containing the list of backup options: (1) restore, (2) query, (3) view all snapshots, and (4) edit snapshots schedule. If the restore option is selected, the user interface may present one or more screens to accept information regarding a restore request, such as whether the restore request is a full restore request or a partial restore request….); 
 retrieving the previous interface state from storage (para.[0078- [0079] the partial restore request may indicate that the data should be restored to a previous state that occurred 5 days ago and the system may identify a snapshot that was captured on the same day (e.g., 5 days ago). In instances where the partial restore request does not include any indication of a snapshot to query or a particular time to restore the data to, the system may identify one or more snapshots using the search criteria of the partial restore request. For example, the search criteria may indicate that only documents that have been modified within the past week should be restore and the system may identify those snapshots that were captured within the last week.. the snapshots may be stored as de-duplicated blocks. The system may identify and retrieve the de-duplicated blocks that correspond to the identified snapshots. In turn, the system may decompress the de-duplicated blocks to form a reconstructed version of the identified snapshots);  and
implementing the path based on the previous interface state retrieved from storage (0078]-[0079]  the system identifies one or more snapshots to query. The system may identify the one or more snapshots to query based on the contents of the partial restore request. In instances where the partial restore request includes an indication of one or more snapshots to search, the system may identify the one or more snapshots to query consistent with the one or more snapshots identified in the partial restore request. In instances where the partial restore request includes an indication of a previous time to which the data should be restored, the system may identify one or more snapshots that contain data at the previous time. For example, the partial restore request may indicate that the data should be restored to a previous state that occurred 5 days ago and the system may identify a snapshot that was captured on the same day (e.g., 5 days ago). In instances where the partial restore request does not include any indication of a snapshot to query or a particular time to restore the data to, the system may identify one or more snapshots using the search criteria of the partial restore request. For example, the search criteria may indicate that only documents that have been modified within the past week should be restore and the system may identify those snapshots that were captured within the last week); and 
restoring the previous interface state based on the implementing of the path (para. [0083] and Figs 12 and 13, the backup screen 1300 comprises the menu 1206 and a table illustrating the clusters associated with each user in a separate row. In each row, the table may comprise information about the respective cluster and an options button 1302 that, upon selection, opens a pop-up box containing the list of backup options: (1) restore, (2) query, (3) view all snapshots, and (4) edit snapshots schedule. If the restore option is selected, the user interface may present one or more screens to accept information regarding a restore request, such as whether the restore request is a full restore request or a partial restore request. If the query option is triggered, the user interface may present one or more screens to accept information regarding the snapshot query, such as one or more criteria that documents in a snapshot should exhibit to be returned. If the view all snapshots option is selected, the user interface may present one or more screens showing all of the snapshots that have been captured for the cluster and information associated with each snapshot (such as when it was captured). [0071] the system outputs the data (e.g., documents and/or collections) that meets the search criteria specified in the received snapshot query. The data may be output to a database user (e.g., via a user interface).
Horowitz discloses claim 1 as recited above. Horowitz may not explicitly disclose  dynamic troubleshooting.  However, Cabezas discloses dynamic troubleshooting (para. [0030] to retrieve the events log  from the storage device 202, the host 204 issues a command, via the host interface 206. In response to the command, the storage device 202 outputs the events log, which the host 204 presents as a diagnostics log 210 on a graphical user interface. [0031]  during failure analysis, the storage device 202 interprets and parses the event entries in the event log into a human readable event log summary, which may summarize the events recorded in the log and/or summarize the most recent failure corresponding to the problem the customer experienced. The event log summary is presented as the diagnostics log 210 and enables the customer to perform a troubleshooting analysis. Based on the troubleshooting analysis, the customer may correct problems. [0032] the storage device 202 may organize the event entries in the event log summary according to the event groups for a troubleshooting analysis).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horowitz and include dynamic troubleshooting using the teaching of Cabezas. One would have been motivated to do so in order to identify probable source of technical difficulty based on comparison of event pattern with events in received event log.

Regarding claim 2,  claim 1 is incorporated.  Horowitz  further discloses applying the manipulation setting to the one or more selectable display objects; executing the user navigation prior to the last display page; and presenting the last display page  (para. [0034] the  interface component 114 may provide a user interface through a web-portal that allows a database user to initiate a snapshot query 104, initial a restore request 106, and/or view query results 110. The interface component 114 provides data to one or more database users. [0083] ….The cluster screen 1200 further includes a menu 1206 that permits the user to navigate to other screens including: a cluster screen (e.g., the cluster screen 1200), an alert screen, a backup screen, a user screen, a settings screen, a documentation screen, and a support screen. The system may transition from the cluster screen 1200 to a backup screen 1300 shown in FIG. 13 responsive to selection of the backup element in the menu 1206. [0078] , the search criteria may indicate that only documents that have been modified within the past week should be restore and the system may identify those snapshots that were captured within the last week..

Regarding claim 4, claim 1 is incorporated.  Horowitz  further discloses comprises modifying the interface according to the previous interface state (para. [0033]
the restore engine 102 may be configured to restore all or any portion of the data in a dataset 109 in a database subsystem 105 to a previous state. The database system 100 may store information regarding previous states of the dataset 109 via snapshots 111 in the database subsystem 105. The snapshots 111 may each be representative of a state of data in the dataset 109 at a particular point in time. The restore engine 102 may employ these snapshots 111 to restore all or any portion of data stored in the dataset 109 to a previous state in response to a restore request 106. The results of such a query may be output as query results 110. [0071] In act 610, the system returns the results generated from the query. The system may, for example, output the data (e.g., documents and/or collections) that meets the search criteria specified in the received snapshot query. The data may be output to  a database user (e.g., via a user interface).
Regarding independent claim  10, claim corresponds to independent claim 1 and is therefore rejected for similar reasoning.  Horowitz further discloses a system comprising: one or more processors; and memory having stored thereon instructions which, when executed by the one or more processors (see Figs, 1 and 2)
Regarding claim 11, claim 10 is incorporated.  Claim 11 corresponds to claim 2 is therefore rejected for similar reasoning.
Regarding claim 13, claim 12 is incorporated.  Claim 13 corresponds to claim 4 is therefore rejected for similar reasoning.
Regarding independent claim  19, claim corresponds to independent claim 1 and is therefore rejected for similar reasoning.  Horowitz further discloses a non-transitory computer-readable medium having stored thereon instructions which, when executed by one or more processors (see Figs, 1 and 2)

9	Claims 3, 5-9, 12 and 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al. (US 20170371750 A1) hereinafter referred as Horowitz in view of Cabezas et al  (US 20040199828 A1) hereinafter referred as  Cabezas and further in view of Bielenberg et al. (US 20170111236 A1) hereinafter referred as Bielenberg.

Regarding claim 3, claim 2 is incorporated. Horowitz in view of Cabezas discloses wherein the user navigation comprises one or more display pages navigated prior to the last display page, wherein the manipulation setting comprises one or more manipulation settings generated prior to the last display page as recited in claim 1 above.  Horowitz in view of Cabezas may not explicitly disclose wherein the one or more selectable display objects are associated with one or more nodes in the network.  However, Bielenberg discloses wherein the one or more selectable display objects are associated with one or more nodes in the network (para. [0040] ]0045] and 0055] see also Fig. 3A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horowitz in view of Cabezas and include wherein the one or more selectable display objects are associated with one or more nodes in the network using the teaching of Bielenberg. One would have been motivated to do so in order to monitor network traffic between virtual entities and physical entities in an efficient manner. 

Regrading claim 5,  claim 1 is incorporated.  Horowitz in view of Cabezas may not explicitly disclose monitoring status information for a plurality of nodes in the network; identifying the network event based on the status information of one or more nodes of the plurality of nodes; and providing, via the interface, an initial display page, one or more additional display pages, the one or more selectable display objects, and a representation of the network event, wherein the one or more selectable display objects are associated with the one or more nodes of the plurality of nodes.  
However, Bielenberg discloses monitoring status information for a plurality of nodes in the network (para. [0029], [0034] and [0044] the log store information associated with virtual network entities as well as information associated with physical entities, the log generation module 275 monitors all network traffic (i.e., data packets communicated) between virtual entities, between virtual entities and physical entities, and between physical entities, and generates logs storing the monitored network traffic…The virtual domains 200a and 200b are referred together herein as a virtual domain or virtual domains 200.. each physical machine can include any suitable computer system, such as a server, and the set of physical machines 230 can be co-located for instance within a datacenter, or can be geographically dispersed);  
identifying the network event based on the status information of one or more nodes of the plurality of nodes (para.[0029] [0040], [0044], the virtual domains 200a and 200b may each further include one or more containers 204a and 204b, respectively.  The virtual domains 200a and 200b....the list of real-time events may be generated according to a user's input.  In response to a selection of a real-time event, the director module 260 may highlight the corresponding network entity in the first interface portion and/or the second interface portion… Each log entry is associated with log entry parameters such as a time stamp, a network entity associated with the log entry, a description of the event, a source network entity, a destination network entity, a communication protocol, a status of a packet, and the like); and 
providing, via the interface, an initial display page, one or more additional display pages, the one or more selectable display objects, and a representation of the network event ( para. [0040], [0045], [0049] and [0055] see also Fig. 3A] an interface 300 displays virtual domains in a first interface portion 302, physical machines in a second interface portion 310, and virtual network detailed information in a third interface portion 320… in response to a user's selection of an event in the third interface portion 320, any corresponding network entities are highlighted in the first interface portion 302…The list of real-time events may be generated according to a user's input.  In response to a selection of a real-time event, the director module 260 may highlight the corresponding network entity in the first interface portion); 
 wherein the one or more selectable display objects are associated with the one or more nodes of the plurality of nodes( para. [0040], [0045], [0049] and [0055] see also Fig. 3A]) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horowitz in view of Cabezas and include monitoring status information for a plurality of nodes in the network; identifying the network event based on the status information of one or more nodes of the plurality of nodes; and providing, via the interface, an initial display page, one or more additional display pages, the one or more selectable display objects, and a representation of the network event, wherein the one or more selectable display objects are associated with the one or more nodes of the plurality of nodes using the teaching of Bielenberg. One would have been motivated to do so in order to monitor network traffic between virtual entities and physical entities in an efficient manner. 

Regarding claim 6, claim 1 is incorporated.  Horowitz in view  Cabezas discloses resetting the interface to present an initial display page  (Horowitz, [0033], [0071]).  Horowitz in view  Cabezas may not explicitly disclose providing, via the interface, an indication of a different network event having a higher resolution priority relative to the network event; interrupting one or more troubleshooting actions performed via the interface before a completion of the troubleshooting of the network event, the one or more troubleshooting actions being associated with the troubleshooting of the network event; and resetting the interface  based on the different network event.
  However, Bielenberg discloses providing, via the interface, an indication of a different network event having a higher resolution priority relative to the network ( para. [0049] events are generated in response to that the objects are detected to operate abnormally (e.g., an interface is down, memory usage is excessive, CPU usage is excessive, dropped packets, and the like). The conditions describe operation statuses of the objects that trigger generation of the events. The events are displayed with different shades (or different colors) that are determined based on the significance (or priority) of the events); 
 interrupting one or more troubleshooting actions performed via the interface before a completion of the troubleshooting of the network event  [para [0043], [0049] –[0050], FIG. 3b illustrates the interface of FIG. 3a with a virtual network entity selected and a corresponding physical network entity highlighted, according to one embodiment. In the interface 300, one or more virtual network entities can be selected, and, in response, one or more corresponding physical network entities can be highlighted within the interface. For example, FIG. 3b, the virtual machine 330 is selected, and in response, the physical machine 332 implementing the virtual machine 330 is identified and highlighted within the second interface portion 310. [0063] a security group associated with the network entity group, a number of network entities (i.e., endpoints) included in the network entity group, and a number of flows associated with the virtual network entity group are all displayed in a pop-up window overlaid within the first interface portion in the embodiment of FIG. 6b. FIG. 6c illustrates the interface of FIG. 6a where connections associated with a particular virtual network entity group are displayed. Users can select a particular virtual network entity group (e.g., virtual network entity group 602, which includes unclassified network entities) to display only interfacings related to the selected network entity group);
the one or more troubleshooting actions being associated with the troubleshooting of the network event (para. [0043] The configuration module 270 enables a user of the network manager 250 to take one or more actions in response to the selection of a virtual network entity, for instance a virtual network entity associated with a detrimental status. For example, a user can select a virtual machine classified as “improperly configured”, or a physical machine classified as “powered down”, and can take an action in response to the selection of the virtual network entity. The configuration module 270 can enable a user to perform one or more actions with regards to a selected virtual network entity, including but not limited to: resetting a virtual network entity, implementing a virtual machine on a different physical machine, assigning a virtual machine to a different virtual domain, re-configuration or altering the configuration of a virtual network entity, enabling one or more security protocols, debugging or tracing a virtual network entity, and installing a software component, application, patch, or update on a virtual network entity); and
 resetting the interface based on the different network event (para. [0043] After the configuration module 270 performs one or more actions with regards to a selected virtual network entity in response to a request from a user of the network manager 250, the director module 260 can update the network interface to reflect that the action was taken and to reflect an updated status of the selected virtual network entity).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horowitz in view of Cabezas and include providing, via the interface, an indication of a different network event having a higher resolution priority relative to the network event; interrupting one or more troubleshooting actions performed via the interface before a completion of the troubleshooting of the network event, the one or more troubleshooting actions being associated with the troubleshooting of the network event; and resetting the interface  based on the different network event using the teaching of Bielenberg. One would have been motivated to do so in order to monitor network traffic between virtual entities and physical entities in an efficient manner.

Regarding claim 7, claim  6, is incorporated. Horowitz further disclose wherein the interface is reset from the previous interface state to a different interface state comprising the initial display page. (para. [0033] the restore engine 102 may be configured to restore all or any portion of the data in a dataset 109 in a database subsystem 105 to a previous state. The database system 100 may store information regarding previous states of the dataset 109 via snapshots 111 in the database subsystem 105. The snapshots 111 may each be representative of a state of data in the dataset 109 at a particular point in time. The restore engine 102 may employ these snapshots 111 to restore all or any portion of data stored in the dataset 109 to a previous state in response to a restore request 106. The results of such a query may be output as query results 110. [0071] In act 610, the system returns the results generated from the query. The system may, for example, output the data (e.g., documents and/or collections) that meets the search criteria specified in the received snapshot query. The data may be output to  a database user (e.g., via a user interface).  

Regrading claim 8,  claim 1 is incorporated.  Horowitz in view of Cabezas may not explicitly disclose compiling a set of network events in a network report based on respective time periods associated with the set of networks events; determining a magnitude for the network report based on at least one of a quantity of events of the set of network events or a severity associated with the set of network events; and providing a representation of the network report based on the magnitude for the network report ([see paragraphs 0044, 0049 0054 and 0059 ] detailed event information includes time stamps, objects (e.g., virtual machines, containers, virtual domains, edges, services, directors, etc.) and information associated with objects, and conditions. Events are generated in response to that the objects are detected to operate abnormally (e.g., an interface is down, memory usage is excessive, CPU usage is excessive, dropped packets, and the like).  The conditions describe operation statuses of the objects that trigger generation of the events.  The events are displayed with different shades (or different colors) that are determined based on the significance (or priority) of the events.  More significant events require more immediate user attention as the corresponding network entities may perform abnormally without user intervention, and may disrupt a user's experience. It should be noted that events can be classified based on any number of statuses associated with various objects, based on any object property or characteristic, or based on any performance metric.  Such classifications can be represented using any suitable colors (for instance, each status can be represented by a different color), or by any other graphic representation (such as a pattern, an animation, a texture, an icon, a highlighted icon, and the like).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horowitz in view of Cabezas and include compiling a set of network events in a network report based on respective time periods associated with the set of networks events; determining a magnitude for the network report based on at least one of a quantity of events of the set of network events or a severity associated with the set of network events; and providing a representation of the network report based on the magnitude for the network report using the teaching of Bielenberg. One would have been motivated to do so in order to monitor network traffic between virtual entities and physical entities in an efficient manner. 

Regrading claim 9,  claim 1 is incorporated.  Horowitz in view of Cabezas may not explicitly disclose wherein at least one of a size, a shape, or a color of the representation of the network report corresponds to the magnitude of the network report, wherein the at least one of a size, a shape, or a color of the representation of the network report provides an indication of the magnitude of the network report.  However, Bielenberg  discloses wherein at least one of a size, a shape, or a color of the representation of the network report corresponds to the magnitude of the network report, wherein the at least one of a size, a shape, or a color of the representation of the network report provides an indication of the magnitude of the network report (para. [0049] the events are displayed with different shades (or different colors) that are determined based on the significance (or priority) of the events.  More significant events require more immediate user attention as the corresponding network entities may perform abnormally without user intervention).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horowitz in view of Cabezas and include wherein at least one of a size, a shape, or a color of the representation of the network report corresponds to the magnitude of the network report, wherein the at least one of a size, a shape, or a color of the representation of the network report provides an indication of the magnitude of the network report using the teaching of Bielenberg. One would have been motivated to do so in order to monitor network traffic between virtual entities and physical entities in an efficient manner. 

Regarding claim 12, claim 11 is incorporated.  Claim 12 corresponds to claim 3 is therefore rejected for similar reasoning.
Regarding claim 14, claim 10 is incorporated.  Claim 14 corresponds to claim 5 is therefore rejected for similar reasoning.

Regarding claim 15, claim 10 is incorporated.  Claim 15 corresponds to claim 6 is therefore rejected for similar reasoning.

Regarding claim 16, claim 15 is incorporated.  Claim 16 corresponds to claim 7 is therefore rejected for similar reasoning.

Regarding claim 17, claim 10 is incorporated.  Claim 17 corresponds to claim 8 is therefore rejected for similar reasoning.

Regarding claim 18, claim 17 is incorporated.  Claim 18 corresponds to claim 9 is therefore rejected for similar reasoning.

Regarding claim 20, claim 19 is incorporated.  Claim 6 corresponds to claim 20 is therefore rejected for similar reasoning.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIDEST MENDAYE/
Examiner, Art Unit 2448                                                                                        

/JONATHAN A BUI/Primary Examiner, Art Unit 2448